NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4611-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE L. QUINONES, a/k/a
PAPA QUINONES, JOSE L.
RODRIGUEZ QUINONES,
JOSE LUIS QUINONES, and
JOSE L. QUINONES-
RODRIGUEZ,

     Defendant-Appellant.
_________________________

                   Submitted January 13, 2021 – Decided February 8, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Accusation No. 12-07-1757
                   and Indictment No. 14-04-1072.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).
            Jill S. Mayer, Acting Camden County Prosecutor,
            attorney for respondent (Jason Magid, Special Deputy
            Attorney General/Acting Assistant Prosecutor, of
            counsel and on the brief).

PER CURIAM

      Defendant Jose L. Quinones appeals from a May 8, 2019 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing

alleging ineffective assistance of trial counsel at sentencing. We affirm.

                                         I.

      On April 15, 2013, defendant's wife, Madeline Morales, obtained a

temporary restraining order (TRO) under the New Jersey Prevention of

Domestic Violence Act, N.J.S.A. 2C:25-17 to -35, against defendant because he

threatened her life. Morales took the parties' three minor children and went to

stay with her sister, Blanca Rodriguez, in Camden.           On April 23, 2013,

Rodriguez took the two older children to school, and the youngest child, J .M.,1

stayed home with Morales. Defendant went to his sister-in-law's home to speak

to Morales and told the police she indicated to him that she was moving on and

he should "go to hell." Possessed with a knife, defendant became enraged and

stabbed Morales fifty-one times, killing her. Defendant also incurred a number


1
  We use initials to identify the child to protect and preserve his confidentiality.
R. 1:38-3(a).
                                                                              A-4611-18
                                         2
of self-inflicted stab wounds. When Rodriguez returned to her home, she heard

J.M. scream "[Papi] killed." She found defendant lying on top of Morales with

blood all over. Defendant was transported to Cooper Hospital for evaluation

and treatment and recovered.

      On June 12, 2013, the police conducted a recorded interview of defendant

at Cooper Hospital with the aid of a Spanish interpreter.      In his recorded

statement, defendant indicated he became enraged with Morales, his "mind was

racing," and his "blood was boiling." Defendant stated he stabbed Morales, that

she may have taken control of the knife and stabbed him before he was able to

retrieve it, and ultimately punched her with the knife. After realizing Morales

was going to die, defendant claimed he repeatedly stabbed himself.

      Defendant was arrested and charged with first-degree murder, N.J.S.A.

2C:11-3(a)(1)(2) (count one); third-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(d) (count two); fourth-degree possession of

a weapon, N.J.S.A. 2C:39-5(d) (count three); and fourth-degree criminal

contempt for violating the TRO, N.J.S.A. 2C:29-9(b) (count four).

      On May 27, 2014, the trial court ordered defendant to be examined in

order to ensure his competency to stand trial. The evaluation was ordered based




                                                                         A-4611-18
                                      3
upon representations made by defendant's then-counsel Efrain Nieves, Esq. 2

regarding his client's mental health status.

        On June 30, 2014, Dr. Peter D. Paul conducted the court-ordered

evaluation of defendant and concluded he was competent to stand trial. Dr. Paul

noted in his report that defendant denied "ever being hospitalized in the past for

medical or psychiatric reasons" and indicated he "did not drink." The trial court

accepted Dr. Paul's report and recommendation and entered an order

determining defendant was competent to stand trial.

        On February 24, 2015, defendant entered into a negotiated plea agreement.

Count one was amended to first-degree aggravated manslaughter, and the

remaining counts of the indictment would be dismissed. In exchange, the State

agreed to recommend a twenty-six-year custodial term subject to an 85% period

of parole ineligibility under the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2.

        On April 10, 2015, defendant appeared for sentencing. The State and

defense counsel requested that the court sentence defendant in accordance with

the plea agreement. Defendant's counsel raised the issue of defendant's mental

illness at the sentencing hearing notwithstanding the fact he was deemed


2
    Nieves also represented defendant at his sentencing hearing.
                                                                            A-4611-18
                                         4
competent to stand trial. The sentencing court noted, "I believe there's no basis

to argue for any mitigating factors in this case."

      The court found three aggravating factors: the risk that defendant wil l

commit another offense, N.J.S.A. 2C:44-1(a)(3); the extent and seriousness of

defendant's prior record, N.J.S.A. 2C:44-1(a)(6); and the need to deter defendant

from committing further violations of the law, N.J.S.A. 2C:44-1(a)(9).

Defendant was sentenced to a twenty-six-year custodial term subject to NERA

in accordance with the plea agreement.

      In addition, the sentencing court had to resentence defendant because the

homicide of Morales violated his probation emanating from prior drug offenses .

On June 8, 2012, defendant was charged, by way of accusation, with third-

degree distribution of a controlled dangerous substance (CDS) within a school

zone contrary to N.J.S.A 2C:35-7; possession of a CDS contrary to N.J.S.A.

2C:35-10A(l); third-degree distribution of a CDS contrary to N.J.S.A 2C:5B(3);

distribution of CDS in a school zone contrary to N.J.S.A. 2C:35-7; and

distribution of a CDS within 500 feet of public housing contrary to N.J.S.A.

2C:35-7.1A. Defendant was sentenced to one year of probation, 364 days in the

county jail, fines, and penalties. The record shows defendant did not raise any




                                                                           A-4611-18
                                         5
evidence of mental health issues at sentencing in 2012 in connection with the

drug-related offenses.

      In terms of violating his probation, the sentencing court found aggravating

factors three and nine applied. The court determined mitigating factor ten,

defendant is particularly likely to respond affirmatively to probationary

treatment, N.J.S.A. 2C:44-1(b)(10), no longer applied, while factor twelve, the

willingness of defendant to cooperate with law enforcement authorities,

N.J.S.A. 2C:44-1(b)(12), continued to apply.       In balancing the factors, the

sentencing court found the aggravating factors outweighed the mitigating factors

and crafted a new sentence revoking and terminating probation and ordering

four years' imprisonment to run concurrent to the sentence on the aggravated

manslaughter charge.

      Defendant filed a direct appeal, which is omitted from the record and was

dismissed upon defendant's request. On February 23, 2018, however, defendant

filed a pro se PCR petition. After being assigned counsel, defendant's attorney

filed an amended PCR petition, certification, and brief on his behalf. In his

amended PCR petition, defendant's attorney alleged ineffective assistance of

trial counsel because counsel failed to "investigate and raise patently applicable

mitigating factors" to the sentencing court. Specifically, defendant contended


                                                                            A-4611-18
                                        6
sentencing counsel failed to raise mitigating factor three, defendant acted under

strong provocation, N.J.S.A. 2C:44-1(b)(3); four, there were substantial grounds

tending to excuse or justify defendant's conduct, though failing to establish a

defense, N.J.S.A. 2C:44-1(b)(4); and seven, defendant had no history of prior

delinquency or criminal activity and had led a law-abiding life for a substantial

period of time before the commission of the present crime, N.J.S.A. 2C:44-

1(b)(7). Defendant further alleged sentencing counsel was ineffective for not

identifying non-statutory mitigating factors relative to his mental health history

and chronic alcoholism.

      In his certification in support of his amended PCR petition, defendant

raised an entirely new assertion, suggesting he underwent treatment for anxiety

and depression between 2008 and 2013.          This claim is contrary to what

defendant reported to Dr. Paul denying "ever being hospitalized in the past for

medical or psychiatric reasons."

      On April 26, 2019, in an oral opinion, the PCR court denied defendant's

PCR petition and did not find sentencing counsel was ineffective for failing to

raise mitigating factors. The PCR court found defendant did not set forth a

prima facie case to warrant an evidentiary hearing. This appeal followed.

      Defendant raises the following issue on appeal:


                                                                            A-4611-18
                                        7
            POINT ONE

            [DEFENDANT]    IS   ENTITLED   TO   AN
            EVIDENTIARY HEARING OR A REMAND ON HIS
            CLAIM THAT HIS TRIAL ATTORNEY RENDERED
            INEFFECTIVE ASSISTANCE OF COUNSEL FOR
            FAILING TO ARGUE ADEQUATELY AT
            SENTENCING.

                                       II.

      Where a judge denies a PCR petition without an evidentiary hearing, we

review the denial for abuse of discretion. State v. Brewster, 429 N.J. Super.
387, 401 (App. Div. 2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

Further, where no evidentiary hearing was conducted, "we may review the

factual inferences the court has drawn from the documentary record de novo."

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016). We also review de

novo the PCR court's conclusions of law. Ibid. (citation omitted).

      Defendant argues he was prejudiced by ineffective assistance of counsel

because had counsel filed medical records and argued for statutory and non-

statutory mitigating factors, defendant could have received a lesser term of

imprisonment than the one offered in the plea agreement or to an offense one

degree lower. According to defendant, this establishes a prima facie case of

ineffective assistance of counsel, and he is entitled to an evidentiary hearing

since his claim is dependent on evidence "outside of the record." Defendant

                                                                           A-4611-18
                                       8
now asserts he suffered from mental illness since 2008 and in January 2013

ceased treatment because his mother became ill, he could not cope with her

death, and used crack cocaine to "numb the pain." In April 2013, he contends

he suffered "serious depression" because his wife left him, he was hearing

voices, and ran out of psychiatric medication.

      Rule 3:22-2(a) states that PCR "is cognizable if based upon . . .

[s]ubstantial denial in the conviction proceedings of defendant's rights under the

Constitution of the United States or the Constitution or laws of the State of New

Jersey." The Sixth Amendment of the United State Constitution and Article I,

Paragraph 10 of the New Jersey Constitution both guarantee effective assistance

of legal defense counsel to a person accused of a crime. See State v. Porter, 216
N.J. 343, 352 (2013) (citing Strickland v. Washington, 466 U.S. 668, 685-86

(1984); State v. Fritz, 105 N.J. 42, 58 (1987)).

      Generally, a defendant must seek relief through a direct appeal under R.

3:22-3 and "may not use [PCR] to assert a new claim that could have been raised

on direct appeal." State v. McQuaid, 147 N.J. 464, 483 (1997); see also R. 3:22-

4. However, a defendant may use PCR "to challenge . . . [a] final judgment of

conviction which could not have been raised on direct appeal." Id. at 482. See

also In re Santiago, 104 N.J. Super. 110, 115 (Law Div. 1968). Petitioners are


                                                                            A-4611-18
                                        9
"rarely barred from raising ineffective-assistance-of-counsel claims on [PCR]"

under New Jersey case law. State v. Preciose, 129 N.J. 451, 459-60 (1992).

Further, "[o]ur courts have expressed a general policy against entertaining

ineffective-assistance-of-counsel claims on direct appeal because such claims

involve allegations and evidence that lie outside the trial record." Id. at 460.

Here, defendant asserts a constitutional claim of ineffective assistance of

counsel, which is cognizable under Rule 3:22-2(a), and the claim could have

been raised on direct appeal.

         A defendant is only entitled to an evidentiary hearing in connection with

a PCR petition if (1) the defendant establishes a prima facie case in support of

PCR, (2) the court determines there are "material issues of disputed fact that

cannot be resolved by reference to the existing record," and (3) it is determined

an evidentiary hearing is required to resolve the claims for relief. See R. 3:22-

10(b).

         In determining whether a defendant has established a prima facie claim,

the facts should be viewed in the light most favorable to the defendant. Preciose,
129 N.J. at 462-63. To determine whether a prima facie claim of ineffective

assistance of counsel is present, the claim must be evaluated under the two -

prong Strickland test, where "a reviewing court must determine: (1) whether


                                                                            A-4611-18
                                        10
counsel's performance 'fell below an objective standard of reasonableness,' and

if so, (2) whether there exists a 'reasonable probability that, but for counsel's

unprofessional error, the result of the proceeding would have been different.'"

State v. Castagna, 187 N.J. 293, 313-14 (2006) (quoting Strickland, 466 U.S. at

688, 694) (internal citation omitted).

      A defendant may satisfy the first prong of the Strickland test "by a

showing that counsel's acts or omissions fell outside the wide range of

professionally competent assistance considered in light of all the circumstances

of the case." State v. Allegro, 193 N.J. 352, 366 (2008) (quoting Castagna, 187
N.J. at 314). Because no "particular set of detailed rules" for an attorney's

conduct can encompass the "'variety of circumstances faced by defense counsel

or the range of legitimate decisions regarding how best to represent a criminal

defendant' . . . there is 'a strong presumption that counsel's conduct falls within

the wide range of reasonable professional assistance.'" Castagna, 187 N.J. at

314 (quoting Strickland, 466 U.S. at 688-89).

      "To rebut that strong presumption, a defendant must establish that trial

counsel's actions did not equate to 'sound trial strategy.'" Ibid. (quoting

Strickland, 466 U.S. at 689). Further, the "totality of counsel's performance in

the context of the State's evidence of defendant's guilt" must be considered when


                                                                             A-4611-18
                                         11
assessing the quality of counsel's performance. Ibid. (citing State v. Marshall,

123 N.J. 1, 165 (1991)).

      When evaluating a claim of ineffective assistance of counsel, we do not

second-guess defense counsel's tactical decisions, or view those decisions under

the "distorting effects of hindsight."      Marshall, 148 N.J. at 157 (quoting

Strickland, 466 U.S. at 689).     "Objectively reasonable, albeit debatable or

unsuccessful strategic decisions, by counsel are within the range of adequate

representation." Pressler & Verniero, Current N.J. Court Rules, cmt. 1.1 on R.

3:22-2 (2021) (citing State v. Arthur, 184 N.J. 307, 319 (2005)).

      Specifically, with regard to mitigating factors, our Court held in State v.

Hess that "failure to present mitigating evidence or argue for mitigating factors"

may constitute ineffective assistance of counsel. 207 N.J. 123, 154 (2011). The

Court opined "[d]efense counsel's failure to bring relevant information in his file

to the attention of the [sentencing] court so that the court could independently

identify and weigh mitigating factors cannot be ascribed to strategy or

reasonable professional judgment." Id. at 149-50. However, this does not mean

counsel has a duty to make any and all arguments, as the Court has also

acknowledged that a "failure to raise unsuccessful legal arguments does not




                                                                             A-4611-18
                                       12
constitute ineffective assistance of counsel." State v. Worlock, 117 N.J. 596,

625 (1990).

      Here, at sentencing, defense counsel specifically stated:

              We believe that the plea agreement is fair, especially in
              light of the fact that [defendant] did have at the time
              some mental health issues, still does have some mental
              health issues. Although there was an evaluation[,] he
              was certainly found to be competent, that's not our—
              our position certainly not that he was not competent to
              proceed here. But just as a background so the [c]ourt
              is aware and not by any way meaning to justify what
              happened here, he has suffered from some mental
              health issues, and I don't believe that at the time that the
              incident occurred that he was taking all of the
              medications that he should have been taking. Although
              I don't—I certainly don't believe based on my reading
              of the discovery that that was the—the main reason for
              what unfortunately occurred here. There were other
              issues involved, jealousy, things of that nature. But we
              would ask the [c]ourt to sentence [defendant] in
              accordance with the—the agreement.

              [(Emphasis added).]

      The sentencing court highlighted:

                    The [c]ourt finds no mitigating factors, none
              were argued for, and I believe there's no basis to argue
              for any mitigating factors in this case. Therefore, in
              weighing the aggravating and mitigating factors on a
              qualitative as well as quantitative basis the [c]ourt finds
              that the aggravating factors preponderate over any
              mitigating factors.      This was a negotiated plea
              agreement. In deciding whether or not to accept it the
              [c]ourt considered the nature and degree of the crime,

                                                                             A-4611-18
                                         13
            the need for punishment and deterrence, the defendant's
            prospects for rehabilitation, the presentence report, the
            defendant's previous involvement in the criminal
            justice system, the recommendations of the prosecutor
            and the Probation Department, the terms of the plea
            agreement, and the interest of the public.

            [(Emphasis added).]

      Moreover, the mitigating factors defendant argues should have been raised

are directly contrary to the evidence of record. For example, as to mitigating

factor three, that defendant acted under strong provocation, this assertion

directly contradicts the testimony defendant gave at his 2015 plea allocution.

He confirmed that Morales did nothing to provoke his attack upon her. In his

certification, defendant states he saw Morales inside the home with another man

on the day of the homicide.       However, the record shows defendant never

mentioned this during his recorded statement to the police, and his young son,

J.M., did not say anyone else was home at the time. Thus, there was no basis

for counsel to raise mitigating factor three at sentencing.

      As to mitigating factor four, substantial grounds tending to excuse or

justify defendant's conduct, though failing to establish a defense, defendant

asserts his mental health and substance abuse issues constitute substantial

grounds to excuse his conduct. In State v. Bieniek, our Supreme Court affirmed

a sentencing court's refusal to find mitigating factor four where the defendant

                                                                         A-4611-18
                                       14
alleged he suffered from hereditary alcoholism. 200 N.J. 601, 610 (2010).

There, the sentencing court noted "many people have genetic predispositions to

substance abuse and, further, that defendant could have taken actions to help

alleviate or terminate his dependency problem." Ibid.

      Here, defendant is incredulous given his representation to Dr. Paul that he

was never hospitalized previously for medical or psychiatric reasons, and he did

not drink. Sentencing counsel investigated defendant's claims and determined

raising mitigating factor four would be futile. The PCR court aptly found that

even if defendant had satisfied the first prong of the Strickland test, he failed to

satisfy the second prong, and therefore, defendant was not prejudiced because

the same sentencing result would have occurred. Moreover, the record shows

that defendant's purported mental health issues did not negate his knowing and

intentional conduct.

      Finally, as to mitigating factor seven, defendant having no history of prior

delinquency or criminal activity and led a law-abiding life for a substantial

period of time, this factor is belied by the record. The homicide occurred while

defendant was on probation for prior CDS offenses. He also had a TRO issued

against him in favor of Morales.        Therefore, sentencing counsel was not

ineffective in not arguing mitigating factor seven. A defendant must overcome


                                                                              A-4611-18
                                        15
a strong presumption that counsel rendered reasonable professional assistance.

State v. Parker, 212 N.J. 269, 279 (2012).

      Generally, when a defendant receives a sentence that is neither illegal nor

excessive, and resulted from a negotiated plea agreement, it is reasonable. State

v. Soto, 385 N.J. Super. 247, 255 (App. Div. 2006). Here, had defendant not

pled guilty in exchange for a lesser crime, he would have faced a life sentence

for the first-degree murder charge.        N.J.S.A. 2C:11-3(b).    We conclude

defendant failed to satisfy both prongs of the Strickland/Fritz test. Strickland,
466 U.S. at 687-88, and Fritz, 105 N.J. at 58. Even if counsel had advanced any

mitigating factors on defendant's behalf, in reasonable probability, it would not

have resulted in the imposition of a reduced sentence.

      Affirmed.




                                                                           A-4611-18
                                      16